         Case 1:20-cr-00213-MKV Document 100 Filed 10/14/20 Page 1 of 1



                                                                           USDC SDNY
UNITED STATES DISTRICT COURT                                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                              ELECTRONICALLY FILED
                                                                           DOC #:
 UNITED STATES OF AMERICA,                                                 DATE FILED: 10/14/2020

                            -against-
                                                                       1:20-cr-00213 (MKV)
 NAZEEM FRANCIS, JONATHAN COLON, JULIO
 OZUNA, PRINCE GAINES, ERICK OLEAGA, KHALIL                                  ORDER
 SUGGS, and VICTOR MARTINEZ,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court has received a letter from counsel for Defendant Julio Ozuna requesting that

the Status Conference scheduled for October 14, 2020 at 3:00PM be adjourned. See ECF #99.

The Government and all other Defendants consent to the adjournment. Id. Accordingly, the

Status Conference in this action currently scheduled for October 14, 2020 is adjourned to

December 16, 2020 at 11:30AM.

       It is further ordered that all time between October 14, 2020 and December 16, 2020 is

excluded for the purposes of the Speedy Trial Act. The Court finds that the ends of justice

served by allowing time for additional production of discovery, review of materials by

Defendants, and analysis of potential motions outweigh the interests of the public and

Defendants in a speedy trial, especially in light of the continued complications presented by the

COVID-19 pandemic.



SO ORDERED.
                                                     _________________________________
Date: October 13, 2020                                     MARY KAY VYSKOCIL
      New York, NY                                         United States District Judge
